Case 2:19-cr-00008-NR Document 1810-2 Filed 03/24/20 Page 1 of 6




                 Exhibit 1
                 Case 2:19-cr-00008-NR Document 1810-2 Filed 03/24/20 Page 2 of 6




                                 1520 Penn Avenue - Pittsburgh, Pennsylvania 15222
                                              P h o n e : ( 4 12 ) 3 5 0 - 4 8 0 0
                                       Email:   w ebma s ter.m e@ a llegh en ycou n ty.u s

                                         KARL E. WILLIAMS, M.D., M.P.H.
 ABDULREZAK SHAKIR, M.D.                                                                          ROBERT HUSTON
                                              MEDICAL EXAMINER
DEPUTY MEDICAL EXAMINER                                                                      DIRECTOR OF LABORATORIES

                                         CONFIDENTIAL
   Submitted herewith please find the confidential Report of Laboratory Findings relating to the following case:

Lab Case No.           Report No.               Report Date
18LAB10072             1                        January 14, 2019

                       Agency Case No.          Agency                                        Case Officer
                       CM170072                 DRUG ENFORCEMENT ADMINISTRATION               TFO E. HARPSTER
                                                1781 McKees Rocks Road
                                                McKees Rocks, PA 15136

Participant(s)                                    OTN
FNU LNU



The Crime Lab User Fee:                   $1,675.00




                                          IMPORTANT NOTICE
The Division of Laboratories must be notified when an OTN becomes available for the participant(s) in this case.
                      Please call (412) 350-3734 or FAX this information to (412) 350-3861.

Report Page 1 of 5
                 Case 2:19-cr-00008-NR Document 1810-2 Filed 03/24/20 Page 3 of 6
                                                 COUNTY OF ALLEGHENY

                                           OFFICE OF THE MEDICAL EXAMINER
                                         DIVISION of FORENSIC LABORATORIES
                                           REPORT OF LABORATORY FINDINGS

Lab Case No.          Report No.                                                      Agency Case No.
18LAB10072            1                                                               CM170072

                                      DRUG CHEMISTRY SECTION REPORT


The items included in this report were tested within the following date range: 12/27/2018 to 01/08/2019.



The following items were submitted:
Item        Description
1           A sealed plastic bag holding items 1A-1E.
1A          An open white mailing envelope labeled "Ex 1" in black ink holding items 1A1 and 1A2.
1A1         Two (2) off-white pieces of cardstock type paper each with black text printed on one side.
            Items Analyzed - One (1) off-white piece of cardstock type paper with black text printed on one
            side. The piece of paper that was removed for analysis was soaked for analysis procedures and
            consumed during the analysis.
            Items NOT Analyzed - One (1) off-white piece of cardstock type paper with black text printed on
            one side.
1A2         Three (3) white pieces of cardstock type paper each with black text printed on one side (not
            analyzed).
1B          A white open priority mail flat rate envelope holding items 1B1 and 1B2.
1B1         A piece of white cardstock type paper with black ink printed on one side. The piece of paper that
            was removed for analysis was soaked for analysis procedures and was consumed during the
            analysis.
1B2         Four (4) pieces of off-white cardstock type paper with black ink printed on one side.
            Items Analyzed - One (1) piece of off-white cardstock type paper with black ink printed on one side.
            The piece of paper that was removed for analysis was soaked for analysis procedures and was
            consumed during the analysis.
            Items NOT Analyzed - Three (3) pieces of off-white cardstock type paper with black ink printed on
            one side.
1C          A ziplock plastic bag labeled "Ex 3" in black ink holding a white open greeting card envelope
            containing items 1C1 and 1C2.
1C1         One (1) greeting card. The piece of paper that was removed for analysis was soaked for analysis
            procedures and was consumed during the analysis.
1C2         Four (4) 4x6 photographs.
            Items Analyzed - One (1) 4x6 photograph. The piece of paper that was removed for analysis was
            soaked for analysis procedures and was consumed during the analysis.
            Items NOT Analyzed - Three (3) 4x6 photographs.
1D          A ziplock plastic bag labeled "Ex 4" in black ink holding items 1D1-1D4.
1D1         An open white envelope (not analyzed) containing two (2) pieces of off-white paper with black ink
            printed on one side.
            Items Analyzed - One (1) off-white piece of paper with black ink printed on one side. The piece of
            paper that was removed for analysis was soaked for analysis procedures and was consumed
            during the analysis.
            Items NOT Analyzed - One (1) off-white piece of paper with black ink printed on one side.
Report Page 2 of 5
                                               Case 2:19-cr-00008-NR Document 1810-2 Filed 03/24/20 Page 4 of 6
                                                                          COUNTY OF ALLEGHENY

                                                                      OFFICE OF THE MEDICAL EXAMINER
                                                                     DIVISION of FORENSIC LABORATORIES
                                                                      REPORT OF LABORATORY FINDINGS

Lab Case No.                                       Report No.                                                         Agency Case No.
18LAB10072                                         1                                                                  CM170072

                                                                DRUG CHEMISTRY SECTION REPORT
1D2                              An open white card envelope containing a greeting card holding two (2) 4x6 photographs printed
                                 on photographic paper (not analyzed).
1D3                              An open white envelope (not analyzed) containing two (2) pieces of off-white cardstock type paper
                                 with black ink printed on one side.
                                 Items Analyzed - One (1) off-white piece of cardstock type paper with black ink printed on one side.
                                 The piece of paper that was removed for analysis was soaked for analysis procedures and was
                                 consumed during the analysis.
                                 Items NOT Analyzed - One (1) off-white piece of cardstock type paper with black ink printed on one
                                 side.
1D4                              An open white card envelope (not analyzed) containing a greeting card (not analyzed).
1E                               A ziplock plastic bag labeled "Ex 5" in black ink holding an open white letter envelope (not
                                 analyzed) containing four (4) pieces of off-white cardstock type paper each with black text printed
                                 on one side.
                                 Items Analyzed - One (1) piece of off-white cardstock type paper with black text printed on one
                                 side. The piece of paper that was removed for analysis was soaked for analysis procedures and
                                 was consumed during the analysis.
                                 Items NOT Analyzed - Three (3) pieces of off-white cardstock type paper each with black text
                                 printed on one side.


Laboratory Findings
                             Test Procedures
              Not Analyzed
Item Number




                                                                                Schedule




                                                Results                                    Weight ( Measurement Uncertainty*)
1

1A

1A1                          1,8,9              5-FLUORO ADB                    1
                                                5-FLUORO MDMB PICA              1
                                                                                           net weight - 8.7 grams (+/- 0.8 grams)
                                                                                           net weight (Not Analyzed) - 8.6 grams (+/-0.8 grams)

1A2           X              1                  NOT ANALYZED                               collective net weight (Not Analyzed) - 25.6 grams (+/-0.8 grams)

1B




Report Page 3 of 5
                                               Case 2:19-cr-00008-NR Document 1810-2 Filed 03/24/20 Page 5 of 6
                                                                        COUNTY OF ALLEGHENY

                                                                    OFFICE OF THE MEDICAL EXAMINER
                                                                   DIVISION of FORENSIC LABORATORIES
                                                                    REPORT OF LABORATORY FINDINGS

Lab Case No.                                       Report No.                                                       Agency Case No.
18LAB10072                                         1                                                                CM170072

                                                                DRUG CHEMISTRY SECTION REPORT
                             Test Procedures
              Not Analyzed
Item Number




                                                                              Schedule
                                                Results                                  Weight ( Measurement Uncertainty*)
1B1                          1,8,9              AMB-FUBINACA                  1
                                                MMB-CHMICA                    1
                                                CUMYL-4CN-BINACA              1
                                                                                         net weight - 7.2 grams (+/- 0.8 grams)

1B2                          1,8,9              5-FLUORO ADB                  1
                                                AMB-FUBINACA                  1
                                                                                         net weight - 8.2 grams (+/- 0.8 grams)
                                                                                         collective net weight (Not Analyzed) - 24.8 grams (+/-0.8 grams)

1C

1C1                          1,8,9              NO CONTROLLED SUBSTANCES                 net weight - 8.8 grams (+/- 0.8 grams)
                                                DETECTED

1C2                          1,8,9              NO CONTROLLED SUBSTANCES                 net weight - 4.5 grams (+/- 0.8 grams)
                                                DETECTED                                 collective net weight (Not Analyzed) - 13.6 grams (+/-0.8 grams)

1D

1D1                          1,8,9              5-FLUORO ADB                  1          net weight - 8.5 grams (+/- 0.8 grams)
                                                                                         net weight (Not Analyzed) - 8.2 grams (+/-0.8 grams)

1D2           X              1                  NOT ANALYZED                             collective gross weight (Not Analyzed) - 25.8 grams (+/-0.8
                                                                                         grams)

1D3                          1,8,9              5-FLUORO ADB                  1          net weight - 8.8 grams (+/- 0.8 grams)
                                                                                         net weight (Not Analyzed) - 8.3 grams (+/-0.8 grams)

1D4           X              1                  NOT ANALYZED                             gross weight (Not Analyzed) - 20.4 grams (+/-0.8 grams)

1E                           1,8,9              CUMYL-4CN-BINACA              1          net weight - 6.9 grams (+/- 0.8 grams)
                                                                                         collective net weight (Not Analyzed) - 20.1 grams (+/-0.8 grams)


NC = Non-Controlled Substance
OTC = Over the Counter Pharmaceutical
RX = Prescription Pharmaceutical
*All measurement uncertainty reported are an expanded uncertainty at a coverage probability of 95.45%.




Report Page 4 of 5
                  Case 2:19-cr-00008-NR Document 1810-2 Filed 03/24/20 Page 6 of 6
                                                      COUNTY OF ALLEGHENY

                                               OFFICE OF THE MEDICAL EXAMINER
                                              DIVISION of FORENSIC LABORATORIES
                                                REPORT OF LABORATORY FINDINGS

Lab Case No.             Report No.                                                             Agency Case No.
18LAB10072               1                                                                      CM170072

                                          DRUG CHEMISTRY SECTION REPORT
TEST PROCEDURE KEY
1. Gravimetric Analysis                                           7. Fourier Transform Infrared Spectroscopy
2. Short/Long Wave UV                                             8. Gas Chromatography-Mass spectrometry
3. Macroscopic Examination                                        9. Gas Chromatography / FID
4. Microscopic Examination                                        10. Pharmaceutical Identification
5. Mod.Duquenois-Levine Color Test                                11. Thin Layer Chromatography
6. Color Test(s)

Analysis of submitted items was based upon a sampling scheme.


                                                            Respectfully submitted,




                                                            Emily Myers
                                                            Scientist
The analysis was performed using laboratory-approved procedures or standards and this Report of Laboratory Findings accurately
reflects the findings and opinions of the person(s) who performed the analysis or examination regarding the results reported.

The conclusions, interpretations and/or opinions in this Report of Laboratory Findings are those of the above signed author.




Report Page 5 of 5
